Name: COMMISSION REGULATION (EEC) No 1528/93 of 18 June 1993 re-establishing the levying of customs duties on products of category 117 (order No 42.1170), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply
 Type: Regulation
 Subject Matter: leather and textile industries;  Asia and Oceania;  tariff policy
 Date Published: nan

 23. 6 . 93 Official Journal of the European Communities No L 151 /9 COMMISSION REGULATION (EEC) No 1528/93 of 18 June 1993 re-establishing the levying of customs duties on products of category 117 (order No 42.1170), originating in Pakistan, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 3832/90 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Whereas, in respect of products of category 117 (order No 42.1170), originating in Pakistan, the relevant ceiling amounts to 33 tonnes ; Whereas on 30 April 1993 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and were charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3832/90 of 20 December 1990 applying generalized tariff pref ­ erences for 1991 in respect of textile products originating in developing countries ('), extended for 1993 by Regula ­ tion (EEC) No 3917/92 (2), and in particular Article 12 thereof, HAS ADOPTED THIS REGULATION : Whereas Article 10 of Regulation (EEC) No 3832/90 provides that preferential tariff treatment shall be accorded for 1993 for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Article 1 As from 26 June 1993 the levying of customs duties, suspended pursuant to Regulation (EEC) No 3832/90, shall be re-established in respect of the following products, imported into the Community and originating in Pakistan : Whereas Article 11 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Order No ^(urnt^ CN code Description 40.1170 117 5309 11 11 Woven fabrics of flax or of ramie (tonnes) 5309 11 19 5309 11 90 5309 19 10 5309 19 90 5309 21 10 , 5309 21 90 5309 29 10 5309 29 90 5311 00 10 5803 90 90 5905 00 31 5905 00 39 Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 370, 31 . 12. 1990, p. 39 . 0 OJ No L 396, 31 . 12. 1992, p. 1 . No L 151 /10 Official Journal of the European Communities 23 . 6. 93 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 June 1993. For the Commission Christiane SCRIVENER Member of the Commission